Title: To George Washington from Major General Stirling, 22 March 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George


Dear Sir
Middlebrook March 22d 1779
I send your Excellency enclosed two Copies of the proposed Signals, and of the Alarm posts of the Militia of this State, with a letter I would Offer for your Excellency to write to Governor Livingston on the Subject. I have made an Addition to the Signals for the County of Monmouth which I think are absolutely Necessary. If your Excellency approves of the first part of the plan you will be pleased to direct the Adjutant General to give the Necessary orders to Carry the matters Mention’d in the papers No. 3. & No. 4. into excution. I have instructed Capt. Dunn to sh⟨ew⟩ the plases where the parties are to go to work whenever orders are given. I think they may begin on Wednesday Morning. I shall occasionally Visit the places to see them properly excecuted. I am your Excellency’s Most Humble Servant
Stirling.
